Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the remarks and arguments submitted by the Applicant on February 28, 2022.
Claims 1, 3, 6, 8-9, 11, 14, and 16-28 have been examined, and a Notice of Allowability has been provided herein for those claims. 

Allowable Subject Matter
Claims 1, 3, 6, 8-9, 11, 14, and 16-28 are allowed.

Reasons for Allowance

As discussed below, the rejections under 35 USC § 101 remain withdrawn due to Applicant’s amendments and remarks. Regarding the 103 rejections however, Applicant’s “hopping sequence{s}” as recited can be interpreted as containing a single “hopping event.” See Applicant’s Specification, at [0047] teaching, “[e]ach operation hopping sequence {…} includes “at least one operation hopping event” (emphasis added); as well as Applicant’s claim limitations including “determining {…} at least one operation hopping sequence {…}, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence {…}.” See Applicant’s claim 1 (emphasis added). Thus, Applicants remarks, that the “’Examiner’s interpretation that ‘a hopping sequence,’ is interpreted as a transition between two states’ is clearly inconsistent with Applicant’s specification and claims,” are unfounded. See Applicant’s Remarks, pg. 13.
However, inter alia, Applicant provided clarification on the record regarding the above claim limitations. As such, the discussed claim limitation “i.e., a hopping sequence” is described by Applicant as a, “transition among more than two states” See [Id.]; interpreted in context with the whole of Applicant’s Application specification, claims, and remarks, the Examiner interprets Applicant’s “hopping sequence” as {two or more transitions between two states} within the “at least one hopping sequence(s);” wherein, {each} of the “at least one hopping sequence(s)” include two or more transitions between two states, which is consistent with the position set forth in Applicant’s Remarks. See Applicant’s Remarks, pg. 13 (emphasis). Furthermore, based on Applicant’s remarks and arguments on the record regarding the interpretation of the claims, and considering the prior art in light thereof, the prior art fails to teach or render obvious the claim limitations. As a result, the claim rejections under 103 have been withdrawn.
Regarding the withdrawal of the 101 rejections, as discussed in the Final Rejection dated January 08, 2021, regarding the 101 rejections, and as discussed below; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections are withdrawn.  
As recited, the Independent claims are directed to a computer-implemented method (claim 1), an apparatus (claim 9) and a non-transitory computer-readable storage medium (claim 26). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A Prong One, claims 1, 9, and 26 recite, in part, a method and system of organizing human activity. Using the limitations of claim 9 to illustrate, the claim recites:
[a]n apparatus comprising: a processor; and a memory coupled to the processor and configured to store instructions executable by the processor, wherein the processor is configured to execute the instructions to perform operations including: determining a first set of operation hopping events corresponding to a user identifier; determining a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data; iteratively updating, for each transaction corresponding to the user identifier, the probability values of the first set of operation hopping events corresponding to the user identifier; receiving a payment request corresponding to a current transaction, wherein the payment request contains the user identifier and operation data generated in the current transaction corresponding to the user identifier; determining, according to the operation data, at least one operation hopping sequence produced in the current transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; obtaining, from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence, by adjusting probability values used for risk identification in a previous transaction occurred prior to the current SMRH:4885-0717-2113.14Application No. 16/424,038 Attorney Docket No. 50GL-291947 transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; adjusting the obtained probability values according to the at least one operation hopping sequence; determining a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing risk identification on the current transaction according to the risk degree. 
As shown, the claims recite a fundamental economic practice including, e.g., determining the risk degree of a transaction, and performing transaction risk identification; therefore, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. The additional elements shown above recite limitations which go beyond mere insignificant extra-solution activity, for example determining a first set of operation hopping events corresponding to a user identifier; determining a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data {…}; and for each operation hopping event contained in the first set of operation hopping events, determining the probability value of the corresponding operation hopping event according to the historical operation data {…}; these limitations are not a steps considered incidental to the primary process, nor a nominal or a tangential addition to the claim. Further, the limitations adjusting probability values used for risk identification in a previous transaction {…}, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; adjusting the obtained probability values according to the at least one operation hopping sequence; determining a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing risk identification on the current transaction according to the risk degree, are necessary and significant steps for performing risk identification on a current transaction according to a risk degree; thus, considered as a whole, along with the remaining additional limitations and computing components, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, and amount to more than mere instructions to apply the exception using generic components. Additionally, the combination recites significantly more than the recited abstract idea e.g., determining a risk degree of {a} transaction. At least for these reasons, the judicial exception is integrated into a practical application, and is further directed to an improvement in technology for determining a risk degree of a current transaction and performing transaction risk identification, and not the abstract idea itself. 
Accordingly, because claims 1, 9, and 26 (and claims dependent therefrom) are directed to more than just the abstract idea, claims 1, 3, 6, 8-9, 11, 14, and 16-28 are patent eligible. 
Regarding the 103 rejections, upon examination, the prior art fails to teach or render obvious the limitations of the claims. Using independent claim 9 for illustrative purposes, Applicant has claimed:
[a]n apparatus comprising: a processor; and a memory coupled to the processor and configured to store instructions executable by the processor, wherein the processor is configured to execute the instructions to perform operations including: 
determining a first set of operation hopping events corresponding to a user identifier; determining a probability value indicating a probability of occurrence of a corresponding operation hopping event in the first set of operation hopping events, by: obtaining historical operation data generated using a number of other user identifiers different from the user identifier; and for each operation hopping event contained in the first set of operation hopping events, 
determining the probability value of the corresponding operation hopping event according to the historical operation data; iteratively updating, for each transaction corresponding to the user identifier, the probability values of the first set of operation hopping events corresponding to the user identifier; 
receiving a payment request corresponding to a current transaction, wherein the payment request contains the user identifier and operation data generated in the current transaction corresponding to the user identifier; determining, according to the operation data, at least one operation hopping sequence produced in the current transaction, wherein the at least one operation hopping sequence contains a plurality of different operation hopping events that happen in sequence in the operation hopping sequence; 
obtaining, from the probability values of the first set of operation hopping events corresponding to the user identifier, a probability value corresponding to each of the different operation hopping events of the at least one operation hopping sequence, by adjusting probability values used for risk identification in a previous transaction occurred prior to the current SMRH:4885-0717-2113.14Application No. 16/424,038 Attorney Docket No. 50GL-291947 transaction, the probability values for the previous transaction being generated according to operation data generated in the previous transaction corresponding to the user identifier; 
adjusting the obtained probability values according to the at least one operation hopping sequence; determining a risk degree of the current transaction according to the obtained probability values and the at least one operation hopping sequence; and performing risk identification on the current transaction according to the risk degree.

The following prior art references are deemed most relevant to the allowed claim(s):

Lacoss-Arnold (U.S. Pub. No. 20170083985) is relevant as it describes a system and method for locating one or more merchant terminals based on transaction data including, accessing transaction data for a transaction to a payment account between a merchant and a consumer at a merchant terminal where the transaction data includes a terminal ID for the merchant terminal, a merchant ID of the merchant, an acquirer ID for an acquirer associated with the merchant, and a temporal indicator. In addition, the method includes receiving, by the computing device, location data associated with the transaction, identifying, by the computing device, a location associated with the location data as a location of the merchant terminal, and assigning, by the computing device, a score to the identified location indicative of a confidence that the identified location is the actual location of the merchant terminal.
Golan (U.S. Pub. No. 20050097320) discloses system and methods which allow for flexible transaction processing based on the risk assessment of a transaction and/or a user or party to a transaction. Based on a risk level, for example, a level of authentication for the transaction may be set or altered.
Hammad (Int. Pub. No. WO2013082190A1) describes systems and methods which receive current transaction requests via a user interface implemented on a computing device, the user interface utilizing a user virtual wallet account for purchase payment; processes the current transaction request to identify a transaction risk type associated with the request; calculates a quantitative transaction risk level associated with the transaction risk type; executes on the device a comparative analysis, based on the calculated transaction risk level, to determine the application of a graduated security protocol for processing the current transaction request; and requests the input of a security data via the user interface in accordance with the selected security protocol.
Moss (U.S. Pub. No. 20160005044 A1) describing systems and methods for fraud prevention are discussed. For example, a method can include monitoring one or more events associated with at least one account at a financial institution; analyzing characteristics associated with a first event of the one or more events; determining whether to designate the first event as risky; and implementing one or more measures in response to the designation of the first event as risky.
Miltonberger (U.S. Pub. No. 20100094791 A1) describes systems and methods that generate risk score for an account. The systems and methods automatically generate a causal model corresponding to a user, wherein the model estimates components of the causal model using event parameters of a previous event undertaken by the user in an account of the user. The systems and methods predict expected behavior of the user during a next event in the account using the causal model. Predicting the expected behavior of the user includes generating expected event parameters of the next event. The systems and methods use a predictive fraud model to generate fraud event parameters.
Mueller (U.S. Pub. No. 20120039469 A1) describes Systems and methods for performing a secure transaction provided. In one embodiment, the method includes: reading data on a command token, reading data on a token; encrypting the token data with a key; encrypting an authentication data with a clear text token data; and transmitting the encrypted authentication data with the encrypted token data to a remote device.
Adjaoute (U.S. Pub. No. 20120226613 A1) describes systems and methods for fraud detection engine is provided that analyzes transactions for fraudulent transactions. The transactions may include credit card or debit card transactions. The fraud detection engine may identify possible sources of fraud. The fraud detection engine may identify possible phony acceptors that masquerade as genuine merchants. The fraud detection engine may identify compromising points where accounts become compromised and are prone to fraudulent transactions thereafter. The fraud detection engine may receive and analyze transaction data in real-time or in batch mode. The fraud detection engine may use fuzzy logic. The fraud detection engine may use artificial intelligence such as case-based reasoning or business rules.

Accordingly, claims 1, 3, 6, 8-9, 11, 14, and 16-28 are allowed because the references, both individually and in combination as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20160005044 A1 to Moss. 
(2) U.S. Patent Application Publication US 20100094791 A1 to Miltonberger.
(3) U.S. Patent Application Publication US 20020138407 A1 to Lawrence.
(4) U.S. Patent Application Publication US 20120039469 A1 to Mueller.
(5) U.S. Patent Application Publication US 20180322597 A1 to Sher
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694